DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one groove must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 10 is objected to because of the following informalities:  “grove” should be –groove--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles (2014/0123470 from IDS) in view of Xiao et al. (2018/0154426).
Regarding claim 10, Miles discloses a system, the system comprising: a first fastener 138 that is rotated and moved along a fastener axis; wherein the first fastener is driven through the first workpiece and the second workpiece; and a second fastener 132 that engages the second workpiece while the first fastener is driven through the first workpiece and the second workpiece, wherein the first fastener is driven through the first workpiece and the second workpiece by friction stirring, wherein the first fastener 
Miles discloses that the fastener in figures 10-11 can be joined with a tool known in the art (paragraph 0107).  Miles does not disclose that the first fastener discloses at least one groove that is configured to detachably engage with a motorized tool to rotate the first fastener.  However, Xiao discloses a method of joining workpieces suing a driving tool that rotate a fastener into the workpieces.  The fastener has a groove 26 that mates (detachably) with driving feature 28 of the driving tool (figure 2, paragraph 0018).  To one skilled in the art at the time of the invention it would have been obvious to use a groove to insert the fastener to so that the tool is secure with the fastener and will prevent sliding or misalignment.  It will also allow the user to easily control the rotation and speed of the fastener and allow the user to easily detach the fastener from the tool.  
The limitation “for joining multiple lightweight metal sheets to a steel sheet through friction welding” is intended use and does not further limit the system.  While intended use recitations cannot entirely be disregarded, in composition and article claims, the intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention over the prior art.  It is in the position of the examiner that the prior art structure is capable of performing the intended use and therefore meets the instant claims (MPEP 2111.02).  
The limitations “a first workpiece and a second workpiece, wherein the first workpiece and the second workpiece include a lightweight metal sheet; and wherein the first workpiece includes an aluminum sheet or a magnesium sheet” is material worked 
Regarding claim 11, the limitation “the first workpiece and the second workpiece include high strength lightweight metal sheets” is material worked upon and does not further limit the apparatus/system.
Regarding claim 12, Xiao discloses rotating and moving the first fastener includes connecting a head of the first faster to the motorized tool through the at least one groove to rotate the first fastener in a predetermined rotational direction at a predetermined speed (paragraphs 0017-0018).  
Regarding claim 13, Miles discloses that the second fastener 132 includes a flat surface that is configured to engage a second surface of the second workpiece (paragraphs 0103-0110 figures 10-16).  
Regarding claim 14, Miles discloses that the first fastener is moved and rotated to friction stir through the first workpiece and the second workpiece, wherein the friction stirring causes heating and softening of portions of the first workpiece and the second workpiece (paragraphs 0103-0103, figures 10-16).  
Regarding claim 15, Miles discloses that the first fastener penetrates a first and second surface of the first workpiece and a first and second surface of the second 
Regarding claim 17, Miles discloses that the second fastener includes at least one locking element (hole) that is configured to center and lock the second fastener in place during the friction welding (paragraphs 0108-0110, figure 12-13).  
Regarding claim 18, Miles discloses that rotation of the second fastener is avoided while the first fastener is rotated during friction stir welding (the second fastener is held against the workpiece) (paragraph 0103-0107).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles (2014/0123470 from IDS) in view of Xiao et al. (2018/0154426) as applied to claim 10 above, and further in view of Obaditch et al. (2014/0138424 from IDS).
Regarding claim 16, Miles discloses using an object to hold the second fastener to the workpiece (paragraph 0106).  Miles does not disclose that the object is an anvil that includes a cutout that is configured to accept a head of the second fastener.  However, Obaditch discloses using an anvil during friction stir welding wherein the anvil is located on the backside of the workpieces and has a sacrificial material (second fastener) to form a weld that joins the workpieces with the sacrificial material (abstract).  To one skilled in the art at the time the invention it would have been obvious to use an anvil with a cutout for the fastener to allow for the second fastener to be secured in place on the workpiece to prevent movement or misalignment during welding.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-18 have been considered but are moot because the new ground of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735